Citation Nr: 0506232	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  96-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by a Department 
of Veterans Affairs (VA) Regional Office (RO).  The case was 
remanded for additional development by the Board in April 
2001, and the development requested therein has been 
accomplished.  Following that development, a July 2004 rating 
decision granted service connection for a low back 
disability.  As a result, the only matter remaining on appeal 
before the Board is the issue listed on the first page of the 
present decision.  


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during his active 
military service.

2.  A verified stressor which could support a diagnosis of 
PTSD is not demonstrated by competent evidence of record. 

3.  The weight of the competent evidence is against a 
conclusion that the veteran currently suffers from PTSD, or 
that he has a current psychiatric disability that is 
etiologically related to service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2001 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by multiple supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SSOCs issued by the RO clarified what 
evidence would be required to establish service connection 
for a psychiatric disorder to include PTSD.  Further, the 
claims file reflects that the July 2004 SSOC contained the 
new duty-to-assist regulations codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The veteran contends that he is entitled to service 
connection for PTSD, which he asserts developed from his 
experiences on active duty in the U.S. Marine Corps.  He does 
not allege that he developed PTSD as a result of combat, but 
instead contends that stressors associated with his treatment 
by a lieutenant who was "out to get him" resulted in his 
developing PTSD.   

The service medical records, to include medical examinations, 
reveal no evidence of a psychiatric disability.  The post-
service evidence contains VA inpatient and outpatient 
treatment reports reflecting several psychiatric diagnoses 
over the years, including PTSD following a VA examination in 
August 1993.  At that examination, the veteran asserted that 
as a result of the problems with a certain lieutenant during 
service, he became anxious and irritable, and he stated that 
he was diagnosed as being depressed by a military 
psychiatrist.  Following a mental status evaluation, the 
diagnosis was PTSD, moderately severe.  However, when he was 
seen at a at a mental health clinic in December 1995, the 
diagnosis was major depressive disorder, recurrent.  
Following a period of treatment in a chemical dependency 
rehabilitation program, from January 1996 to June 1996, the 
veteran was discharged with a diagnosis of depression.  A 
progress note dated in August 1996 reflects a diagnosis of 
bipolar affective disorder.  Subsequently, the veteran was 
admitted to a hospital in April 1997 after he relapsed into 
cocaine use following a one-year abstinence; the pertinent 
discharge diagnoses included bipolar disorder and personality 
disorder. 

In light of conflicting psychiatric diagnoses, the Board in 
its April 2001 remand directed the RO to schedule the veteran 
for another VA examination, to clarify the veteran's 
psychiatric picture and determine whether he currently 
suffers from PTSD.  The remand also directed the RO to 
conduct additional development to attempt to verify the 
veteran's stressors, to include requesting a statement from 
the veteran as to his stressors, to be forwarded to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for verification purposes.  The RO obtained such a stressor 
statement from the veteran, and forwarded his letter and 
other documentation of the nature of the veteran's service, 
to include that related to offenses and punishment, to the 
USASCRUR.  In a letter dated in April 2004, the USASCRUR 
stated that the submitted information was not sufficient for 
the purpose of conducting meaningful research, and noted that 
anecdotal incidents regarding stressors, such as those 
alleged by the veteran, were note researchable.  

The veteran was then afforded the VA psychiatric examination 
requested by the Board in its remand in July 2004.  The 
reports from the examination indicate that the claims file 
was reviewed prior to the examination.  The veteran repeated 
his assertions with regard to stressors associated with the 
treatment he received from his superior during service.  The 
veteran denied ever feeling threatened or imperiled with 
physical harm or death while in the service, and he also 
denied experiencing intense fear, helplessness, or terror.  
With regard to re-experiencing phenomena, he was not specific 
as to what that involved.  He reported a decreased interest 
in activities he once enjoyed, but provided no examples.  
Problems with anger and sleeping were consistently described, 
and the veteran stated that he had been much more outgoing 
prior to joining the military.  Following an examination of 
the veteran, the diagnoses on Axis I were bipolar disorder, 
alcohol abuse, cocaine dependence and marijuana dependence.  
An assessment following the examination was as follows: 

According to those records reviewed, and 
undisputed by anything [the] veteran 
said, his history of drug and substance 
abuse is quite long, and for marijuana 
and alcohol pre-dates his military 
service, and his cocaine use follows his 
military service.  With regard to those 
disorders related to his substance abuse, 
it is much more likely than not that they 
are not related to his military service.  
His depression appears to be related to 
his life circumstances in the period 
following his military service, and in 
that respect, related to his substance 
abuse and resulting life style; it is 
therefore the opinion of this clinician 
that [the veteran's] Major Depression is 
also more likely than not not service 
connected.  [Emphasis added.] 

Finally, there is no historical or 
clinical basis upon which to suggest that 
[the] veteran suffers from PTSD, as he 
has neither experienced the requisite 
events or circumstances, nor does his 
symptomatology conform to the diagnostic 
criteria for PTSD.  

The veteran was also afforded a social and industrial survey 
in July 2004, which resulted in the following conclusion: 

The writer does not find any support for 
posttraumatic stress disorder as given by 
the [veteran] during this interview.  The 
clinical diagnosis of posttraumatic 
stress disorder must be supported by 
findings shown on an exam and reasonable 
evidence of stressful events in the 
service which were outside the range of 
usual human experience that would be 
markedly distressing to almost anyone.  
The [veteran] does not report [a] 
markedly distressing traumatic experience 
which would include PTSD as a result of 
his time in the military.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
There are some disabilities, including psychoses, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions, or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, supra.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat but the alleged stressor is not combat related, then 
his lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, supra at 98 (1993).  In Doran v. Brown, 6 
Vet. App. 283, 290-91 (1994), the Court stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."

The veteran served in peacetime, and does not allege 
involvement in combat with enemy forces.  As noted, the 
record does reveal a diagnosis of PTSD following a VA 
examination in August 1993.  However, that diagnosis appears 
to have been solely based upon stressor history provided by 
the veteran, rather than any service department or other 
objective evidence.  Therefore, the primary question which 
must be resolved in this decision is whether the veteran 
sustained a qualifying stressor within the requirements of 38 
C.F.R. § 3.304(f), as discussed above.  Without such 
corroboration of a qualifying stressor, the question of the 
validity of any diagnosis of PTSD, and therefore whether 
further medical inquiry should be conducted, is irrelevant.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), aff'd, 
124 F.3d 228 (Fed. Cir. 1997) (table); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (observing that a medical opinion 
premised upon an unsubstantiated account as to stressors is 
of no probative value, and does not serve to verify the 
occurrences described).

Applying the directives of the Zarycki precedent, the Board 
first finds that the appellant is not a veteran of combat.  
His military personnel and medical records do not indicate 
that he participated in combat, and he did not receive 
decorations or awards suggestive of combat status.  There is 
no independent evidence to confirm the stressors alleged by 
the veteran, and he has not supplied sufficiently detailed 
stressor information so as to allow for meaningful research 
by the USASCRUR to attempt to verify the stressors alleged by 
the veteran.  In this regard, the Board notes that the duty 
to assist is not a "one way street," and that when, as in 
the instant case, it is the veteran that has the 
"information that is essential in obtaining the putative 
evidence," the veteran cannot "passively wait" for VA 
assistance.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

As discussed above, in cases involving stressors that are not 
combat-related, "the veteran's lay testimony regarding in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
credible evidence."  Doran v. Brown, supra, at 289.  In this 
case, there has been no credible evidence obtained to 
substantiate the veteran's claimed stressors, and the veteran 
has failed to provide the information needed to conduct 
meaningful research to confirm the reported stressors.  Thus, 
his claim fails to satisfy one of the essential elements in 
establishing service connection for PTSD, i.e., credible 
evidence of an in-service stressor, as required by 38 C.F.R. 
§ 3.304.  To the extent that the diagnosis of PTSD following 
the August 1993 VA examination appears to have been based 
upon the veteran's unverified and uncorroborated accounts as 
to his in-service experiences, this diagnosis is not 
probative.  See Swann, supra.  The probative value of that 
diagnosis is also exceeded by the reports from the July 2004 
VA examination finding that the veteran did not have PTSD, as 
the reports from the later examination, unlike those from the 
August 1993 VA examination, document that the entire claims 
file had been reviewed in pertinent part prior to this 
examination.  As such, the July 2004 VA examination was not 
the product of mere reliance upon the veteran's 
uncorroborated statements, but was instead based upon a 
review of the objective evidence of record.  

In view of the foregoing, because there is no credible 
supporting evidence of any claimed in-service stressor, and 
because the August 1993 diagnosis PTSD lacks probative value, 
particularly when compared to the opinions following the July 
2004 social and industrial survey and VA examination, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  In addition, with regard to whether the 
veteran's bipolar disorder, or any other current psychiatric 
disability, is related to service, given the negative service 
medical records, the lack of any objective clinical evidence 
or opinion linking a current psychiatric disorder of any kind 
to service, and the conclusion following the July 2004 VA 
examination that it was more likely than not that his current 
psychiatric problems are not related to military service, the 
preponderance of the evidence is also against a claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  As a result, the claim must be 
denied.  Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


